Citation Nr: 0326746	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  99-17 732	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for a skin condition of 
the feet. 
 
2.  Entitlement to a permanent and total disability rating 
for pension purposes.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran served on active duty from February 1966 until 
February 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 1999 
rating decision of the Regional Office (RO) in New York, New 
York that denied service connection for a skin disorder of 
the feet and a nonservice-connected disability pension.  The 
appellant expressed dissatisfaction with this determination 
in a notice of disagreement received in May 1999, and 
perfected an appeal to the Board.  

The veteran was scheduled for a personal hearing before the 
undersigned Member of the Board in May 2003, but failed to 
appear.


REMAND

The appellant asserts that he now has a skin disorder of the 
feet which he has had since serving in Vietnam, for which 
service connection should be granted.  He also contends that 
he is permanently and totally disabled and unable to secure 
or engage in any gainful employment on account of nonservice-
connected disability.

A review of the record in this instance discloses that there 
has been more than a four-year lapse of time since the 
veteran was afforded VA examinations in December 1998, and 
the receipt of VA outpatient clinical records most recently 
dated in June 1999.  The Board thus finds that further 
development is indicated in this instance.  It is found that 
a current general medical examination is necessary to 
ascertain the appellant's current medical status, and that 
any additional records from the treating VA facility should 
be requested and associated with the claims folder.  As well, 
the veteran should also be requested to identify any and all 
providers who treated him for his skin disorder in the years 
immediately after active duty.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (2002).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9)(2003).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a Veterans Claims 
Assistance Act of 2000 (VCAA) duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
asked to furnish the names and 
addresses of any and all physicians or 
medical providers who treated him for 
his skin disorder after service 
discharge in 1969, and from 1998 to the 
present.  Such records should be 
requested from each provider the 
appellant identifies, if not already of 
record.

2.  Any and all of the veteran's 
records from the treating VA outpatient 
facility dating back to June 1999 
should be requested and associated with 
the claims folder. 

3.  Following receipt of any additional 
evidence and/or responses to the above 
requests for information, the RO should 
schedule the veteran for a 
comprehensive general medical 
examination.  The entire claims file 
must be made available to the examiner 
for review prior to the examination, 
and the examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  The examiner 
should comment on the veteran's ability 
or lack thereof to engage in gainful 
employment.

4.  The veteran should be given 
adequate notice of the examination, to 
include advising him of the 
consequences of failure to report.  If 
he fails to appear for the examination, 
this fact should be noted in the claims 
folder and a copy of the examination 
notification or refusal to report 
notice, whichever is applicable, should 
be obtained by the RO and associated 
with the claims folder.  

5.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent. 

6.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issues of entitlement 
to service connection for a skin 
disorder of the feet, and entitlement to 
a nonservice-connected pension to 
determine whether or not they may be 
granted.  If action remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the case, and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




